Case 5:16-cv-10444-JEL-MKM ECF No. 1449, PageID.57081 Filed 03/01/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 In Re Flint Water Cases                    No. 5:16-cv-10444-JEL-MKM

                                            HON. JUDITH E. LEVY

                                            MAG. MONA K. MAJZOUB




           NOTICE OF WITHDRAWAL OF MOTION (ECF No. 1446)


        Class Counsel hereby withdraw their Motion for an Immediate Suspension of

  the Use of Portable XRF Bone Scanning Tests Pending a Further Hearing (ECF No.

  1446).
Case 5:16-cv-10444-JEL-MKM ECF No. 1449, PageID.57082 Filed 03/01/21 Page 2 of 4




   Date: March 1, 2021                     Respectfully submitted,

   By: /s/ Theodore J. Leopold             By: /s/ Michael L. Pitt
   Theodore J. Leopold                     Michael L. Pitt
   COHEN MILSTEIN SELLERS &                PITT MCGEHEE PALMER &
   TOLL PLLC                               RIVERS, P.C.
   2925 PGA Boulevard, Suite 220           117 West 4th Street, Suite 200
   Palm Beach Gardens, FL 33410            Royal Oak, MI 48067
   Telephone: (561) 515-1400               Telephone: (248) 398-9800
   tleopold@cohenmilstein.com              mpitt@pittlawpc.com
   INTERIM CO-LEAD COUNSEL                 INTERIM CO-LEAD COUNSEL

   By: /s/ Stephen Morrissey               By: /s/ Peretz Bronstein
   Stephen Morrissey                       Peretz Bronstein
   SUSMAN GODFREY, L.L.P.                  BRONSTEIN, GEWIRTZ &
   1201 Third Ave., Suite 3800             GROSSMAN, LLC
   Seattle, WA 98101                       60 East 42nd Street, Suite 4600
   Telephone: (206) 516-3880               New York, NY 10165
   smorrissey@susmangodfrey.com            Telephone: (212) 697-6484
   EXECUTIVE COMMITTEE FOR                 peretz@bgandg.com
   CLASS PLAINTIFFS                        EXECUTIVE COMMITTEE FOR
                                           CLASS PLAINTIFFS

   By: /s/ Paul F. Novak                   By: /s/ Teresa A. Bingman
   Paul F. Novak (P39524)                  Teresa A. Bingman
   WEITZ & LUXENBERG, P.C.                 LAW OFFICES OF TERESA A.
   3011 W. Grand Blvd., 24th Floor         BINGMAN, PLLC
   Detroit, MI 48202                       4131 Okemos Road, Suite 12
   Telephone: (313) 800-4170               Okemos, Michigan 48864
   pnovak@weitzlux.com                     Telephone: (877) 957-7077
   EXECUTIVE COMMITTEE FOR                 tbingman@tbingmanlaw.com
   CLASS PLAINTIFFS                        EXECUTIVE COMMITTEE FOR
                                           CLASS PLAINTIFFS




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1449, PageID.57083 Filed 03/01/21 Page 3 of 4




   By: /s/ Esther E. Berezofsky
   Esther E. Berezofsky
   MOTLEY RICE, LLC
   210 Lake Dr. East, Suite 101
   Cherry Hill, New Jersey 08002
   Telephone: (856) 667-0500
   eberezofsky@eblawllc.com
   EXECUTIVE COMMITTEE FOR
   CLASS PLAINTIFFS




                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1449, PageID.57084 Filed 03/01/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

        I hereby certify that on March 1, 2021, the foregoing document was served
  on all counsel of record via the Court’s ECF system.


   Dated: March 1, 2021                      /s/ Paul F. Novak
